Citation Nr: 0716569	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for degenerative disc 
disease, lumbosacral spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
August 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which apparently reopened and denied service 
connection for degenerative disc disease of the lumbosacral 
spine.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
degenerative disc disease of the lumbosacral spine.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In March 2007, the 
veteran testified before the undersigned Acting Veterans Law 
Judge at a Board hearing at the RO.

On May 30, 2007, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The issue of service connection for degenerative disc disease 
of the lumbosacral spine is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for degenerative disc disease of the 
lumbosacral spine was denied in a September 2001 RO decision.

2.  Evidence received since the September 2001 RO decision is 
not cumulative or redundant of previously submitted evidence, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence added to the record since the September 2001 RO 
decision is new and material and the claim of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 
20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
degenerative disc disease of the lumbosacral spine, any error 
by VA in complying with the requirements of VCAA is harmless.  
As noted above, the underlying claim of service connection is 
being REMANDED to the AMC for further development.

Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA. 
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a) (2005)).  Because the appellant's claim was received 
after August 2001, this amendment is applicable to the 
present appeal.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the veteran's claims for service connection in this 
matter under the current version of 38 C.F.R. § 3.156(a).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

The RO originally denied service connection for degenerative 
disc disease of the lumbosacral spine in March 1990, on the 
basis that there was no evidence this condition was incurred 
in service.  The RO confirmed this decision in February 1991.  
The veteran appealed the March 1990 decision to the Board.  
In September 1993, the Board affirmed the denial, also 
finding that there was no evidence of a connection between 
the current back disability and service.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 3.160(d), 20.101.  

The veteran filed a claim to reopen service connection for 
degenerative disc disease of the lumbosacral spine in April 
2000.  The RO denied this claim in February 2001 and again in 
September 2001, finding that the veteran had not submitted 
new and material evidence to reopen the claim.  The veteran 
filed a notice of disagreement with this decision.  He later 
submitted a VA-Form 9 to perfect the appeal in May 2003; but 
this was not within one year from the date of the September 
2001 decision or within 60 days of the Statement of the Case.  
The RO subsequently notified the veteran that his VA Form 9 
was untimely; and he did not subsequently disagree with that 
determination.  Thus, the September 2001 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103.

Evidence received since the 2001 rating decision consists of 
VA medical records dated from October 2003 to December 2006, 
which include a statement from a VA examiner that the current 
degenerative disc disease of the lumbosacral spine was likely 
related to the in-service injury.  The veteran and his 
brother also testified at a March 2007 Board hearing and 
submitted a statement from his ex-wife, attesting to the 
continued symptomatology of his back since service. 

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it raises a 
reasonable possibility of substantiating the service 
connection claim for degenerative disc disease of the 
lumbosacral spine.  Specifically, the VA medical opinion 
indicates that the current diagnosis of degenerative disc 
disease is related to the in-service injury.  As mentioned, 
in terms of reopening the claim, the credibility of the new 
evidence must be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Thus, this information constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a); 
and the service connection claim for degenerative disc 
disease of the lumbosacral spine is reopened. 38 U.S.C.A. § 
5108.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for degenerative disc disease of 
the lumbosacral spine, and to this extent only, the claim is 
granted.


REMAND

Additional development is necessary before a determination 
can be made regarding the service connection claim for 
degenerative disc disease of the lumbar spine.

The service medical records show a May 1984 finding of a 
pulled muscle in the middle back.  On objective evaluation he 
had tenderness to paraspinous T-6 and full range of motion.  
The assessment was mid back strain.  An April 1986 medical 
record shows complaints of a popping sound in the lower back 
and discomfort when making his back straight times five 
months.  A September 1988 medical record shows complaints of 
chronic low back pain times three years.  The veteran stated 
that his back locked and that he had pain and numbness in the 
arms.  X-rays of the lumbosacral spine showed that the 
vertebrae were normal in height, position, and alignment, 
with well-maintained interspaces.  There was no evidence of 
spondylolysis or spondylolisthesis.  In October 1988, a 
medical record shows an assessment of chronic low back pain.  
The veteran reportedly had intermittent complaints of low 
back pain since an injury during a basketball game in 
December 1985.  

After service, VA medical records dated from August 1992 to 
December 2006 and private medical records dated from June 
1990 to February 1997 show findings of degenerative disc 
disease and degenerative joint disease in the lumbosacral 
spine, as well as a herniated disc at L4 or L5-S1.  

As the record shows in-service findings of back strain and 
current findings of degenerative disc disease and 
degenerative joint disease in the lumbar spine, as well as 
herniated disc at L4-5-S1, the determinative issue is whether 
these are related.  An October 2003 VA examiner found that 
degenerative disc disease at L5-6 was clearly present at the 
time of physical discharge in November 1989 and appeared to 
be related to low back injuries while in the military, most 
likely the 1985 basketball injury, and also aggravated by 
other military duties.  A November 1989 VA radiologic report, 
in fact, shows a normal lumbosacral spine.  To further 
complicate matters, the October 2003 VA examiner did not 
consider that the veteran had two post-service injuries to 
his back in June 1990 and April 1992.  June 1990 private 
medical records cite a lifting injury that occurred while the 
veteran was lifting a patient during employment.  At the time 
of injury, he had a finding of acute back strain and later 
was shown to have a herniated disc.  The second injury 
occurred when the veteran was in a motor vehicle accident in 
April 1992.  He reportedly was hit from the front right side 
and knocked unconscious briefly.  After this accident, he 
complained of increased back pain.  As the record shows 
multiple possible factors for the veteran's current low back 
disability, a medical opinion is necessary to resolve this 
claim. 

Additionally, a VCAA letter was not provided for the current 
appeal period.  The last VCAA letter of record is dated in 
May 2003, which is prior to the date the veteran submitted 
his claim to reopen service connection for degenerative disc 
disease of the lumbosacral spine in October 2003.

Accordingly, the case is REMANDED for the following action:

1.   Send the veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish service 
connection for the claimed disability, as 
well as a disability rating and effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of degenerative disc disease 
of the lumbosacral spine.  Specifically 
the examiner should determine whether it 
is at least as likely as not that the 
current diagnosis of degenerative disc 
disease of the lumbosacral spine is 
related to service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


